Gerald C. Mann                  .-?xs-rxx.
                                        TEXAS
                               February 6, 1939

     Hon. James i:'.
                   Swarts
     County Attorney
     Van Horn, Texas
      Dear Sir:                  Opinion NO. 0-265
                                 Re: Land purchased by State st tax sale
                  This office is in receipt of your letter of January 30,
      1939, wherein you advise that in 1933 the State boll&t certain land
                    oreclosure for delinquent taxes.   Period of redemption
                    an6 the land was not redeemed.
                   ale of the land by the State is contemplated, and you
                     er the purchaser will take the land free OX'taxes ac-
                     o the foreclosure sale, and (2) whether such purchaser
                      land free of taxes assessed since the purchase by the

                  Artic~ised             Civil Statutes, reads:
                                     lots which have been returned
                                    rted sold to the State, or to
                                    i'ortaxes due thereon since the
                                    ry, 1885, or whioh may hereafter
                                                     sold to the
                                                    11 be subjeot
                                                     and said taxes
                                                    , although the
                  owner be unknown, or           be 1isteU in the
                                                    ner; and though
                                                land may be sold WI-
                                                for all texes, inter-
                                             n to be due by such as-



      A subsequent suit by the State for the same
      closure on the same land was allowed by the
      said statute.


                                                       e State sued to
      foreolose on the land for the years 188l+to 1888, and for 18%
      The court held that the State oould and thereby did waive its
      rights under the deed for the 188l+taxes, and allowed recovery
      of the taxes sued for, with interest. It ml&t be mentioned that
      when the suit was brou&t the period of redemption from the pre-
      vious sale had not expired.
Ron. James ?i.Swarts, February 6, 1939, Page 2

            In State vs. Liles, 212 S.‘!.517, it was held that taxes
for prior years were disposed of upon sale for taxes for a given
year,   but th;t case is not applicable here for two reasons: (1)
The land in that case was sold to an individual, snd not to the
State so as to f&l    within Article 7320; and (2) an amendment to
Article 7326, in 1923, formed the basis of the opinion of Judge
Nickels ol'the Commission of Appeals in State )ZortgageGorporation
VS.   State, 17 :I'.'./.
                     (2d) 8Oi, to hold contrary to State vs. Liles,
and decree that tilthoughthe land should be sold to an individual
on a tax saie, the State could thereafter maintain foreclosure ac-
tions for taxes vohichhad accrued prior to the taxes for which the
first action 7:as brourht and the sale made.
          Cur answer to your first lluestionis that the purchaser
of'this land will not take title free of taxes accruing prior to
1933.
          The State, not choosing to waive its deed, as was dona
in Teague vs. State, supra, but to stand upon the same, and the
State's title thereto having become ripe through expiration of the
period of redemption, the lands were not assessable for taxes for
years subsequent to the purchase by the State. 61 C.J. 1232, Sec.
1674. In the absence of an express intent to do so, the State may
not tax its own land. 61 C.J. 366-7; Brinneman vs. Soholens, 128
S.V. 58l+(Ark.);Eenger vs. Douglas County, 29 P. 588 (Kan.); Pen-
ick vs. Floyd 'WillisCotton Co. 81 So. 540 (misc.); Ortman vs. Kit-
titas County, 177 F. 721 (Wash.!. ??hilethe State has made conatl-
tutional provisions vhereby certain taxes may be levied n on Univer-
sity land (Art. 7, Sea. 16 (a) 1 ana county sohool lands 7Art. '7,
Sec. 6 (a) ), no suoh provision permits the taxation of the land in
question while belonging to the State.
          ,Answering your second question, we beg to advise that a
sale under Article 7328 will convey title free of taxes acoruing
since the State's purchase of the land.
                                            Yours very truly
                                       ATTORNEY GENERAL Ol?TKKAS
                                       By    /s/ Glenn R. Lewis
                                                      Assistant
GRL:FG:jrb
APPROVED:
/s/ Gerald C. Mann
ATTORNEY GENERAL OF TEXfiS